Citation Nr: 0712735	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.T.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  

The April 2002 rating decision also determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for 
schizophrenia.  The Board affirmed the determination in 
February 2005.  As such, the claim is no longer in appellate 
status.

The veteran and his brother presented testimony before the 
undersigned in November 2004.  The transcript has been 
obtained and associated with the claims folder.  

The matter was previously before the Board in February 2005 
and remanded for further development and adjudication.  The 
claim has been returned to the Board; however, the appeal is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that the 
claimed condition is the direct result of stressful incidents 
in service.  The stressors have been identified as being in 
fear for his life when a fire occurred on board the U.S.S. 
Kansas City in April 1973 and in July or August 1973 when a 
seaman named Robert Miller threatened to blow up his fellow 
shipmates with a hand grenade.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th Ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran did 
not serve in combat, alleged service stressors must be 
corroborated by service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).

As noted in the Introduction, the matter was previously 
before the Board in February 2005 and remanded for further 
development and adjudication.  In the Remand instructions, 
the Board ordered the AMC to:

"...contact the National Archives [NARA] 
and the Department of the Navy, 1265 
Charles Morris Street, S.E., Washington 
Navy Yard, DC, 20374-5040, and request 
the ship logs from the U.S.S. Kansas City 
from October 1972 to February 1974.  The 
AMC should note the veteran's contentions 
that there was a fire aboard the U.S.S. 
Kansas [City] and a seaman named Robert 
Miller threatened his fellow servicemen 
with a live hand grenade."

In February 2005 and January 2006, the AMC attempted to 
obtain the deck logs from the U.S.S. Kansas City from October 
1972 to October 1974.  A similar request was made to the 
National Historical Center in August 2005.  

NARA responded in February 2006 and indicated that the 1972 
deck logs were open for review, the 1973 deck logs were 
undergoing declassification, and the 1974 deck logs were not 
open to the public.  The AMC was asked to contact NARA for an 
update on the 1973 and 1974 deck logs in the near future. 

In October 2005, the Naval Historical Center attached a deck 
log policy and indicated that only a period of two months 
could be requested.  They further indicated that while deck 
logs rarely mentioned an individual's name, they would if it 
involved a Captains Mast or a major accident or death of an 
individual.  They stated that deck logs recorded events 
taking place on board the ship.

In July 2006, the AMC requested deck logs for April 1973 
involving a fire on board the U.S.S. Kansas City and deck 
logs for July or August 1973 when a seaman named Robert 
Miller threatened to blow up the U.S.S. Kansas City with a 
live hand grenade.  

NARA responded in July 2006 and indicated that the records 
were undergoing declassification.  They further informed AMC 
that they were requesting that the logs be released that day 
(July 25, 2006).  The AMC was asked to wait a few weeks 
before submitting their request again.  

The AMC did not make any further attempts to obtain the deck 
logs after July 2006, despite being told that the logs were 
being requested for release.  The February 2005 Board remand, 
issued directives to obtain the deck logs of the U.S.S. 
Kansas City in support of the veteran's PTSD claim.  The 
Board errs as a matter of law when it fails to ensure 
compliance, and thus, further remand is mandated to follow-up 
with an additional request for the deck logs as indicated by 
NARA in July 2006.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2004 statement, the veteran indicated that he 
had been found totally disabled by the Social Security 
Administration (SSA) as a result of his PTSD.  A copy of the 
SSA decision awarding disability benefits and the underlying 
treatment records utilized in reach the aforementioned 
determination have not been associated with the claims 
folder. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from other federal 
agencies such as SSA.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Further, as part of the Secretary' s obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight."  Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, a remand is 
necessary to obtain the SSA records delineated above.  

A review of the record discloses that the veteran sought 
treatment at the Hiwassee Mental Health Center for his PTSD.  
In January 2001, the veteran submitted a signed request for 
and consent to release medical records to VA.  However, these 
records have not been associated with the claims folder.  
Such must be obtained upon remand.

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

The veteran was afforded a VA examination in October 2003.  
However, as noted above, there appears to be missing records 
from SSA and Hiwassee Mental Heath Center.  As it is 
essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history, the veteran should be afforded an additional VA 
examination.  38 C.F.R. § 4.1; See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact NARA, Modern 
Military Records, Textual Archives 
Services Division, National Archives at 
College Park, 8601 Adelphi Road, College 
Park, Maryland 20740-6001, and request 
deck logs from the USS Kansas City for a 
fire on Board in April 1973 and a seaman, 
Robert Miller, threatens to blow up the 
ship with a hand grenade in July or 
August 1973. 

2.  The AOJ must contact the SSA and 
obtain a copy of the administrative 
decision awarding Social Security 
disability benefits and the underlying 
treatment records utilized in reaching 
said determination.  

3.  The AOJ should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since his discharge 
from service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
AOJ should obtain: (a) all outstanding 
private medical records from Hiwassee 
Mental Health Center, 1805 Ingleside 
Drive, P.O. Box 685, Athens, Tennessee, 
37303 and (b) VA outpatient treatment 
records from the Chattanooga VA Medical 
Center dated after October 2003.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

4.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  Thereafter, the AOJ should arrange 
for an examination of the veteran by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arriving at a diagnosis.  
The AOJ must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

6.  Upon receipt of the VA examination 
report, the AOJ should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner/reviewer for 
corrections or additions.  The Board errs 
as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

7.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the PTSD claim on 
appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and caselaw.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Appropriate time is to be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




